UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6235



TRAVIS WATSON,

                                               Plaintiff - Appellant,

          versus


CIRCUIT COURT, Mecklenburg County,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00044-RAJ)


Submitted:   April 19, 2007                 Decided:   April 25, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Travis     Watson    appeals       the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice.

We   have    reviewed    the     record   and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Watson v. Circuit Court, No. 2:07-cv-00044-RAJ (E.D. Va.

Feb. 5, 2007).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      - 2 -